Citation Nr: 0026745	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-03 840A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected 
disabilities of the lower extremities.  

2.  Entitlement to an increased rating for residuals of a 
muscle injury of the right thigh, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
muscle injury of the left leg, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from January 1952 to October 
1953.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

Historically, the 10 percent ratings for the veteran's 
service-connected disorders at issue, his only service-
connected disabilities, are protected, having been in effect 
since October 14, 1952, the day after service discharge.  A 
February 1967 rating action denied service connection for 
residuals of amputation of the right leg above the knee, 
because the amputation was necessitated by injuries sustained 
in a postservice, October 1966, motorcycle accident.  

Lastly, 38 C.F.R. § 4.62 (1999) provides that "[t]he 
circulatory disturbances, especially of the lower extremity 
following injury in the popliteal space, must not be 
overlooked, and require rating generally as phlebitis."  
Thus, inasmuch as the inservice medical records suggest that 
the veteran sustained an injury to the left popliteal space 
and there is evidence that he now has peripheral vascular 
insufficiency of the left leg, the question of whether the 
veteran is claiming service connection for circulatory 
disturbance of the left leg is referred to the RO.  


FINDINGS OF FACT

1.  The veteran has not submitted a plausible claim of 
service connection for a low back disorder, claimed as 
secondary to service-connected disorders of the lower 
extremities. 

2.  The veteran's residuals of a shrapnel wound to the right 
thigh with involvement of Muscle Group XV are manifested by 
well healed scars, with no tissue loss, reports of pain, and 
no more than moderate injury of Muscle Group XV.  

3.  The veteran's residuals of a shrapnel wound to the left 
leg with involvement of Muscle Group XI are manifested by 
well healed scars, with no tissue loss, reports of pain, and 
no more than moderate injury of Muscle Group XI.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder, claimed as secondary to service-connected 
disorders of the lower extremities, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a shrapnel wound to the right thigh with 
involvement of Muscle Group XV have not been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 
5315 (1999).  

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a shrapnel wound to the left leg with 
involvement of Muscle Group XI have not been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 
5311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disorder

Secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a) (1999)) or, to the 
extent of any increase, there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134 (1994).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well- 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved as 
to this issue is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Legal Analysis

It is uncontested that the veteran has now received treatment 
for symptoms pertaining to his low back.  The RO, in the 
November 1998 rating being appealed, held that this claim was 
not well grounded because there was no formally diagnosed low 
back disorder and no competent medical evidence of a nexus 
between the veteran's low back symptoms and his service-
connected disabilities of the lower extremities, which do not 
include the residuals of the above-the-knee amputation of the 
right leg.  

It is also uncontested that subsequent to incurrence of his 
service-connected disorders he has sought treatment for low 
back symptoms.  However, the earliest evidence of such 
treatment does not antedate 1986, more than three decades 
after service.  Also, such treatment occurred after the 
above-the-knee amputation of the right leg.  

In this regard, the Board observes that 38 C.F.R. § 4.58 
(1999) provides, in substance that lower extremity amputation 
can lead to the development of arthritis in the lumbar or 
lumbosacral spine.  Consequently, it is clear that the 
nonservice-connected above-the-knee amputation of the right 
leg may well have a causal connection with the development of 
low back symptoms.  Indeed, a September 1995 VA outpatient 
treatment (VAOPT) record reflects that the veteran reported 
that his use of his heavy prosthesis for his right leg 
produced back pain.  Moreover, on VA examination in October 
1998 the veteran reported that use of his right leg 
prosthesis increased his low back pain.  

At least some competent and favorable medical evidence is 
necessary to establish a medical nexus between the 
longstanding and essentially static residuals of the service-
connected muscle injuries and the development of low back 
symptoms decades later.  Here, there is no such competent 
medical evidence.  Rather, there is no medical diagnosis or 
opinion evidence of the required nexus (even if a formal 
diagnosis of a low back disorder had been made).  

Not only is the veteran's own personal opinion in regards to 
the required nexus not competent the Board also observes that 
any lay statement or lay testimony of what a doctor said is 
not the requisite competent medical evidence of a diagnosis 
of medical causation/etiology for the purpose of establishing 
a well grounded claim because the connection between a lay 
account of past medical information, filtered through 
layman's sensibilities, is too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) and 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Accordingly, because there is no competent medical evidence 
of a nexus between the claimed low back disorder and the 
service-connected residuals of missile injuries of the lower 
extremities, the claim is not well grounded.  

This decision puts the veteran on notice that competent 
medical evidence, e.g., an opinion or diagnosis, that the 
claimed low back disorder is due to the service-connected 
residuals of missile injuries of the lower extremities, is 
required to establish a well grounded claim.  38 U.S.C.A. 
§ 5103(a) (West 19991 & Supp. 2000); Franzen v. Brown, 9 Vet. 
App. 235, 238 (1996; Kirwin v. Brown, 8 Vet. App. 148, 153 
(1995); and Anglin v. West, 11 Vet. App. 361, 366 (1998) 
(citing Robinette v. Brown, 8 Vet. App. 69, 77 (1995) and 
Graves v. Brown, 8 Vet. App. 522, 525 (1996)). 

Increased Ratings

The veteran's higher rating claims are well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The request in the August 1998 claim 
to obtain VA outpatient treatment (VAOPT) records since 1996 
was complied with by the RO and the Board is otherwise 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings therein represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1999).  When there is a question as to which of two 
evaluations to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating, otherwise the lower rating 
shall be assigned.  38 C.F.R. § 4.7 (1999).  

VA regulations provide that for VA ratings purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (1999).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (1999).  

A moderately severe muscle injury is manifested by objective 
findings of relatively large entrance and (if present) exit 
scars so situated as to indicate the track of a missile 
through important muscle groups, indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with the sound side; and when tests of 
strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  Id.

The Rating Schedule provides ratings for injuries to Muscle 
Group XI and XV when there is evidence of slight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5311 and 5315 (1999).  

The veteran incurred mortar fragment wounds to both lower 
extremities during service without bony, nerve, or artery 
involvement.  X-rays revealed the presence of retained 
metallic foreign bodies in the soft tissues, including one in 
the left popliteal space.  Thrombophlebitis in the left leg 
resolved.  Examination for service separation revealed well 
healed scars of the posterior aspect of the left lower leg 
and posterior aspect of the right thigh, as well as the 
lateral aspect of the right lower thigh.  He had residual 
pain on marching or standing for a long time.  

On VA examination in 1954 the veteran complained of 
persistent lower extremity cramping and easy fatigability.  
The multiple punctate lower extremity scars were well healed, 
nontender, and nonadherent.  

Right Thigh

Recent VAOPT records of 1995 to 1998 reflect treatment 
primarily for the veteran's nonservice-connected low back 
symptoms.  On VA examination in March 1996, for aid and 
attendance benefits, it was noted that while he could use a 
right leg prosthesis, he also used a wheelchair.  He had a 
well healed stump from the above-the-knee amputation of the 
right leg, at the proximal third.  He was able to perform all 
self-care and routine work.  

On VA examination in October 1998, when the claim file was 
not available for review, it was noted with regard to periods 
of possible flare-ups of residuals of a muscle injury that 
the veteran had had two "RMS" evaluations and two 
Prosthetics evaluations and had been treated with physical 
and occupational therapy.  Carrying water while using his 
prosthesis, cleaning floors, and washing clothes were 
precipitating factors and rest was an alleviating factor.  It 
was indicated that the question of additional limitation of 
motion or functional impairment during flare-ups was not 
applicable.  The examiner erroneously stated that the 
inservice missile injury (also incorrectly described as a 
gunshot wound) had "resulted" in the right above-the-knee 
amputation.  The veteran complained of phantom-pain and 
cramping in his right leg in the stump area.  The amputation 
scar was severely cosmetically disfiguring and adherent with 
severe loss of bone and subcutaneous tissue of the 
quadriceps.  There was tendon damage to the right quadriceps 
muscle which was almost absent due to amputation.  There was 
diminished pinprick in the right stump area.  Strength in the 
remaining muscles of the right leg was 4/5.  There was loss 
of muscle function on the right due to the amputation.  
Flexion of the right hip was to 100 degrees, abduction was to 
30 degrees, and extension was to 0 degrees.  Internal and 
external rotation were not measured due to the absence of the 
right leg below the knee.  The diagnosis was a gunshot wound 
of the right thigh, involving Muscle Group 14.  

The examiner's conclusion that the inservice injury involved 
Muscle Group 14, the anterior thigh group, is incorrect since 
it failed to note that the loss of much of the quadriceps 
muscle and amputation itself were due to a nonservice-
connected postservice injury.  Rather, the inservice fragment 
wounds were to the posterior and lateral aspects of the right 
thigh and were penetrating but not through-and-though wounds.  
Thus, while a moderately-severe injury to Muscle Group 14 
warrants 30 percent rating and 40 percent if severe, rating 
under that Diagnostic Code is not warranted inasmuch as the 
obviously severe nonservice-connected residuals of the 
amputation may not be considered in rating the service-
connected fragment wound residuals.  Also, while the VA 
examination suggests that the veteran recently received 
treatment for the service-connected right thigh fragment 
wounds, the evidence shows that this treatment was primarily 
for the nonservice-connected low back symptoms and amputation 
of the right leg.  

The service-connected fragment wound residuals are manifested 
by retained fragments but no more than asymptomatic scars 
from penetrating mortar fragments that produced and still 
causes no more than moderate injury and disability of Muscle 
Group 15.  



Left Leg

The VA examination in March 1996, for aid and attendance 
benefits, noted that the veteran had had circulatory 
insufficiency in the left leg since 1953.  His complaints 
included left leg cramping and pain as well as varicose veins 
and swelling of the left leg.  On examination he had atrophic 
and dark skin of the left leg, with varicose veins.  The 
diagnoses included peripheral vascular insufficiency of the 
left leg with varicose veins.  

On VA examination in October 1998 it was noted that the 
inservice injury was to the left calf.  The veteran 
complained of a burning-type of sensation in the distal 
portion of the left leg and calf, which radiated up the leg 
to the low back.  On examination there was a 2 centimeter 
(cm.) brownish and circular scar on the left calf and medial 
to that scar was a 1 cm. brownish and circular scar.  The 
fragment wounds had injured the left gastrocnemius muscle but 
the scars were nontender to palpation.  There was mild muscle 
weakness in all muscles of the left leg, the strength of 
which was graded at 4/5.  There was limitation of motion of 
the left ankle or knee, with flexion of the knee being to 110 
degrees and there being a lack of 20 degrees of full 
extension, and dorsiflexion of the ankle being to 0 degrees 
and plantar flexion being to 20 degrees.  All motions were 
painful.  However, as to any additional limitation of 
function due to pain or fatigue, the examiner indicated that 
this question was not applicable.  The diagnosis was a 
"gunshot" wound of the left leg to Muscle Group 11.  

Here, the initial injuries were penetrating but not through-
and-though wounds of the left calf from which there are still 
retained foreign bodies but no bony involvement and no loss 
of muscle tissue or symptomatic scaring.  The injury produced 
and still causes no more than moderate injury and disability 
of Muscle Group 11.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

The Board has considered all potentially applicable laws and 
regulations and finds no provision upon which to assign a 
higher rating for either increased rating claim.  Schafrath, 
1 Vet. App. 589.  In this case, the preponderance of the 
evidence is against the claims for increased ratings.  
Gilbert, 1 Vet. App. at 55.  


ORDER

The claim for service connection for a low back disorder, 
claimed as secondary to service-connected disabilities of the 
lower extremities, is denied as not well grounded.  

Increased rating for residuals of a muscle injury of the 
right thigh and for residuals of a muscle injury of the left 
leg are denied.  


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

